DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siess (US 2009/0118567).

Siess discloses;

16.   A blood pump (e.g., element 100), comprising: a pump casing (e.g., via the disclosed cylindrical housing 200) having a blood flow inlet and a blood flow outlet connected by a passage, and an impeller (e.g., element 500) arranged in said pump casing so as to be rotatable about an axis of rotation, the impeller being provided with blades sized and shaped for conveying blood along the passage from the blood flow inlet to the blood flow outlet (e.g., via the disclosed plurality of vanes 520), the impeller being rotatably supported in the pump casing by a first bearing at a first axial end of the impeller and a second bearing (e.g., via the disclosed mechanical contact bearing) axially spaced apart from the first bearing, wherein the first bearing comprises a projection extending along the axis of rotation and connected to one of the impeller and the pump casing and a cavity in the other one of the impeller and the pump casing, the projection comprising an enlarged portion that engages the cavity such that the first bearing and the second bearing are arranged to bear axial forces in the same axial direction, and wherein the second bearing is a contact-type bearing comprising a bearing surface of the impeller facing a bearing surface of the pump casing {e.g., [0022]-[0024] & (Fig 1)}.

17. The blood pump of claim 16, wherein the second bearing is a pivot bearing (e.g., [0022]-[0024]).

18. The blood pump of claim 16, further comprising a shaft (e.g., via the disclosed rotor 400) extending along and rotatable about the axis of rotation and having the impeller mounted thereon, the shaft having a first end portion forming part of the first bearing and a second end portion forming part of the second bearing {e.g., [0024] & (Fig 1)}.

19. The blood pump of claim 18, wherein the first end portion of the shaft comprises the enlarged portion (e.g., see Fig 1)

20. The blood pump of claim 19, wherein the shaft has an outer diameter that is substantially equal to an outer diameter of the enlarged portion, wherein the projection forms a neck arranged between the enlarged portion and a remainder of the shaft (e.g., see Fig 1-2).

21. The blood pump of claim 18, wherein the second end portion of the shaft comprises a bearing surface of the second bearing, said bearing surface being concave (e.g., see Fig 1-2).

22.  The blood pump of claim 16, wherein a wall of the cavity comprises at least two sections separated by a gap, the gap being in fluid connection with the passage and allowing blood to enter the cavity (e.g., via the disclosed primary and secondary flow path through a small gap, [0033]-[0034]).

23. The blood pump of claim 16, wherein at least one of the bearing surfaces of at least one of the first and second bearings is supported by at least one spring, wherein the at least one spring is arranged to bear axial forces in an axial direction from the second bearing towards the first bearing (e.g., [0024] & [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199.

/NICOLE F LAVERT/Primary Examiner, Art Unit 3792